Case 2:19-mj-30402-DUTY ECF NO, dolled 07/30/19 . PagelD.1 reed 14996-9100 :

 

homas Franzinger VID
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Mark Jackson 8 Telephone: (313) 202-3400 —
UNITED STATES DISTRICT COURT
forthe |

Eastern District of Michigan

United States of America i ne Ea a ae ne ee oo
Vv.

D-1 Ruemondo MURRAY

D-2 Regina BLANCHARD wage: Unassigned
D-3 Shakira MAY Hed: 07-30-2019

D-4 Precious PREVOT ___USAV MURRSAY, ET AL. (CMP)(CMC)
D-5 Yalanda HARDRICK ~ a
D-6 Tiffany SIMMONS

D-7 Candace SIMMONS

D-8 Tywana MURRAY

Case: 2:19-mj-30402

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of __ Oct. 12, 2018 through Dec, 12,2018 _ in the county of __ Wayne and elsewhere in the

Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC 922(a)(6) False statement during purchase of a firearm (D-2 - D-8 only)
18 USC 2 Aiding and abetting (All defendants)
18USC 371 ~. Conspiracy (All defendants) ;
18 USC 922(¢)(1) Possession of a firearm by a prohibited person (D-1 only)

This criminal complaint is based on these facts:
see attached affidavit.

 

: |
Continued on the attached sheet. AU. ( . i.
i
: nnn pee
Mark A. Jackson, Spécial Agent (ATF)

Printed name and title

 

Sworn to before me and signed in my presence. a
4 i con - enn
JUL 36 2019 | = >
Date: . Judge’s signature
City and state: Detroit, Michigan Hon. R. Steven Whalen, United States Magistrate Judge

 

 

Printed name and title
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.2 Page 2 of 16

_ AFFIDAVIT

I, Mark A. J ackson, being duly sworn, hereby state the following:
1, ] have been employed as a Special Agent with the Bureau of Alcohol,
“Tobacco, Firearms and Explosives in Detroit, Michigan since 2000. | Prior to this, I
was employed as a Senior Customs Inspector with the United States Customs
Service in Detroit, Michigan, for approximately three and one-half years. Along
with other training I have received, Tam a certified law enforcement instructor and
regularly teach firearms trafficking courses to ATF and other agencies both at the
ATF Academy and at advanced firearms trafficking training courses in both the
United States and Canada. I have participated in hundreds of investigations
involving violations of federal firearms and narcotics laws, resulting in the arrest and
convictions of numerous criminal defendants and the seizure of large quantities of —
firearms.
2. I make this affidavit from personal knowledge based on my -
participation in this investigation, including witness interviews by myself and/or
other law enforcement agents, communications with others who have personal
knowledge of the events and circumstances described Herein, and information gained -
through my training and experience. The information outlined below is provided for
the limited purpose of establishing probable cause and does not contain all details or

all facts of which I am aware relating to this investigation.
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.3 Page 3 of 16

3. I am conducting an investigation into violations of 18 U.S.C. §
922(a)(6) (false statement during purchase of a firearm) committed by multiple
suspected straw purchasers, 18 U.S.C. § 2 (aid and abet) and 18 U.S.C. § 371
(conspiracy) committed by the multiple straw purchasers and Ruemondo
“MURRAY, and 18 U.S.C. § 922(g)(1) (possession of a firearm by a prohibited
person) committed by Ruemondo MURRAY.

4, | This affidavit is being submitted in support of an application for an
arrest warrant for Regina BLANCHARD, Shakira MAY, Precious PREVOT,
_Yalanda HARDRICK, Tiffany SIMMONS, Candace SIMMONS, Tywana
MURRAY, and Ruemondo MURRAY.

5. Since October 31, 2018, I have discovered seven females believed to
be associated with a straw purchase/firearms trafficking ring. These females are
responsible for straw purchasing over thirty handguns during approximately a two
month period. All of these handguns are believed to have been purchased at the
direction of, and paid for by, Ruemondo MURRAY, a convicted felon.

Ruemondo MURRAY

6. Ruemondo Juan MURRAY was previously convicted of a state felony

for unarmed robbery in 2013. MURRAY also has prior state felonies for another

unarmed robbery and a firearms offense in 2006.
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.4 Page 4 of 16
7. Ruemondo MURRAY does not have a Federal Firearms License
permitting him to repetitively buy and sell firearms.
8. On January 11, 2019, ATF executed a federal search warrant at |
MURRAY’s residence at XXX11 Marlowe Street in Detroit, Michigan. In
MURRAY’s upstairs bedroom, agents: located a Colt handgun, loaded with five

rounds of ammunition, underneath his mattress.

 

Regina BLANCHARD

9. Regina BLANCHARD isa resident of Detroit, Michigan. On October
24, 201 8, BLANCHARD went to the Dunham’s Sports Store in Roseville, Michigan
(a Federal Firearms Licensee, hereafter referred to as a FFL), and purchased four
firearms, those being two Smith and Wesson SD9VE handguns and two Smith and
Wesson SD40VE handguns.

10. On October 29, 2018, BLANCHARD then went to the Dunham’s
Sports Store in Warren, Michigan, and purchased four more firearms, again being
two Smith and Wesson SD9VE handguns and two Smith and Wesson SD40VE
handguns. |

11. On November 2, 2018, I interviewed BLANCHARD regarding her
purchases. According to BLANCHARD, on October 24, 2018, BLANCHARD met
with a male she knows as “White Boy,” who gave her $1500 and instructed her to

go to Dunham’s in Roseville and purchase the four Smith and Wesson handguns she
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.5 Page 5 of 16

bought that day. BLANCHARD stated that she had about $230 left over and she was
told that was hers to keep for straw purchasing the guns for the male.

12. BLANCHARD then stated that on October 29, 2018, she was picked
up by a woman she knows as Crystal, who she believed to be the male’s (White Boy)
sister. Crystal drove BLANCHARD to Dunham’s to purchase more firearms for this
same male. BLANCHARD stated that another woman accompanied BLANCHARD
to Dunham’s on this date and this woman also purchased two Smith and Wesson
handguns. Crystal instructed BLANCHARD to send photos of the guns to the other
woman so she would know what to buy. BLANCHARD’s phone records indicate .
that she sent a text message with photos attached on October 29, 2018, to a phone
number that belonged to Shakira MAY, and sales records revealed that MAY
purchased firearms from the same Dunham’s as BLANCHARD on October 29,
2018.

13. BLANCHARD stated that when she went to purchase the second four
handguns, she took the first four out of her house and gave them to Crystal. She then
left the second four handguns that she purchased that day in the car with Crystal.
BLANCHARD was told she would get about half the profit from the sales of the
guns, as this unidentified male told her that he could make “way more on the streets

than what they were going for in the store”.
‘Case 2:19-mj-30402-DUTY . ECF No. 1° filed 07/30/19 PagelD.6 “Page 6 of 16

14. On March 21, 2019, Peel Regional Police Service, Ontario, Canada,
executed ase search warrant in | Ontario ona storage unit. Police found, among other
things, two firearms that traced back to BLANCHARD’s purchase on October 24,
2018. | |

15. BLANCHARD described White Boy as a black male, medium
complexion, approximately 58”, 170 Ibs., with no facial hair. I was present for the —
_ January 11, 2019, search warrant on Ruemondo MURARY’s house and was able to
see him for an extended period, and’ ‘found BLANCHARD” s - description to be
. consistent with Ruemondo MURRAY’s physical appearance. I observed Ruemondo
MURRAY to be a black male, ‘medium complexion, of a thin build, with multiple
tattoos on his neck and face. Phone records indicate that, between September 30,

2018, and November 28, 2018, there were over 330 contacts between
BLANCHARD and phone numbers registered to Ruemondo MURRAY. *

Shakira MAY —

16. Shakira Janel MAY is a resident of Detroit, MI. On October 29, 2018,

MAY went to the Dunham’s Sports Store in Warren, Michigan, and purchased two

firearms, a Smith and Wesson SD40VE handgun and a Smith and Wesson SD9VE |

handgun. / | | | |
17. ‘On December 21, 2018, I interviewed MAY, who explained that she

‘went with a female whom she knew (identified here as LS) and another unknown |
Case 2:19-mj-30402-DUTY ECF No. 1 filed 07/30/19. PagelD.7 Page 7 of 16
. (
female (previously identified as Regina BLANCHARD) toa Dunham’s in Warren,
Michigan, to purchase firearms. MAY stated that LS provided the money for the
| firearms, and MAY purchased two firearms and BLANCHARD purchased either
two or four firearms that same day. - |

18. MAY claimed that after they bought the firearms, they went back to
| LS’s house. Once they arrived, an unidentified male took the guns from MAY. MAY
described this black male as light skinned, approximately 6°0", thin build (140-150
lbs.), no facial hair, and tattoos all over his neck and face. This unidentified male
then left with the firearms that MAY had just bought with LS’s money.

19, Phone records indicate that, between September 30, 2018 and
November 28, 2018, there were over 30 contacts between MAY and a phone number
registered to Ruemondo MURRAY.

Precious PREVOT

20. — Precious Hope PREVOT isa resident of Detroit, Michigan. On October
20, 2018, PREVOT went to the Dunham’s Sports Store in Warren, Michigan, and
purchased two firearms, those being a Smith and Wesson SD9VE handgun and a
Smith and Wesson SD40VE handgun.

21. On October 27, 2018, PREVOT then went to the Dunham’s Sports :
Store in Warren, Michigan and purchased four more firearms. These are two Smith

and Wesson SDOVE handguns and two Smith and Wesson SD40VE handguns. |
Case 2:19-mj-30402-DUTY ECF No.1. filed 07/30/19. PagelD.8. Page 8 of 16

29. On November 23, 2018, I interviewed Precious PREVOT. PREVOT
~ claimed that she met a black male known to her only as “Sonny” (described by
PREVOT as having a medium to light complexion, approximately 578”,
approximately 150 Ibs., tattoos on his face, neck, and arms, short hair) roughly one
year ago, again matching Ruémondo MURRAY.

23. PREVOT stated that Sonny called her on October 20, 2018, and asked |
her to purchase some guns for him. Sonny. picked PREVOT up and drove her toa
Dunham’ on that same day. Sonny showed PREVOT photos of a sales ad or coupon
that pictured the firearms that he wanted her to buy. Sonny gave PREVOT cash for
the firearms and stayed in the vehicle while PREVOT went into Dunham’s and
purchased the firearms that he requested, PREVOT believes she purchased four
Smith and Wesson handguns on this date. . |

| 24. | Sonny then picked PREVOT up again approximately one week later
and drove her to Dunham’s to make another purchase. Sonny again gave PREVOT
money for the four firearms that he told her io purchase, and waited in the vehicle _
while she went in and bought the firearms. PREVOT recalls that she purchased four
Smith and Wesson handguns and left the firearms in the vehicle with Sonny when
he took her home. PREVOT stated that she has not seen the firearms since she

purchased them for Sonny.
| Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.9 Page 9 of 16

25. PREVOT stated that Sonny told her he would give her half of his profit
from selling the firearms. PREVOT recalls paying approximately $350 for each of
the firearms.

26. A comparison of phone records indicates that one of the phone numbers
used by Sonny to communicate with PREVOT belonged to Ruemondo MURRAY
at the time. Between September 30, 2018 and November 28, 2018, there were 159
contacts between PREVOT and Ruemondo MURRAY’s phone number.

| Y alanda HARDRICK

27. Yalanda ‘Lattice HARDRICK is a resident of Detroit, Michigan. On
November 4, 2018, HARDRICK went to the Dunham’s Sports Store in Warren,
Michigan, and purchased four firearms. These are two Smith and Wesson SD9VE
9mm handguns, and two Smith and Wesson SD40VE .40 caliber handguns.

28. On December 12, 2018, HARDRICK went to Recoil Firearms and
purchased with cash a Taurus G2C oom handgun and a Ruger Security-9 9mm
handgun.

29. ~A Recoil Firearms employee who completed the sale to HARDRICK
recalls that HARDRICK spoke to an unknown male a couple times on her phone
while she was inside the store. This employee recalls that HARDRICK was telling _

this unknown male on the phone that she was finishing up, and that she would be

outside soon, indicating that someone was waiting for her in the parking lot.
‘Case 2:19-mj-30402-DUTY ECF No. 1 filed 07/30/19. PagelD.10 Page 10 of 16

_ 30. [reviewed Recoil Firearms video footage from December 12, 2018, and |
watched HARDRICK walk out to what appeared t to be a silver Chevy Malibu, get in
the passenger side, and. leave the parking I lot i in this vehicle.

31. Additionally, during the search of Ruemondo MURRAY’s house on:
Marlowe Street on J anuary HI, 2019, agents located empty pistol boxes for a Ruger 7
handgun and a Taurus handgun, both boxes had the firearm serial number on the
box. The serial numbers rs corresponded to the firearms purchased by Yalanda
HARDRICK on December 12, 2018. |

32. On J anuary 17, 2019, I interviewed Yalanda HARDRICK who stated
that the firearms she purchased were for a black male, approximately 5’8”-5’10”,
7 medium build, with tattoos on his face. HARDRICK stated that in October this male
picked her up to purchase firearms, and there was another unidentified female i in the
car, who also ended up purchasing, firearms on this same date. HARDRICK stated _
that after each purchase she was paid approximately $200 by MURRAY, ‘and the
firearms were left with MURRAY. |

33. Areview of HARDRICK’s phone records from around the time of the
purchases indicate that she was calling a phone number that belonged to Ruemondo
MURRAY while at Recoil Firearms, and that ‘she was also communicating with a
phone number that belonged to. Shakira MAY. suggesting that MAY was the other

“A
1

person who accompanied them on December 12, 2018. Between September 30, 2018
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.11 Page 11 of 16

and November 28, 2018, phone records show 27 contacts between HARDRICK’s
phone number and a number that belonged to Ruemondo MURRAY.
) Tiffany SIMMONS
34. Tiffany Monique SIMMONS is a resident of Detroit, Michigan. On
October 12, 2018, SIMMONS went to the Dunham’s Sports Store in Farmington
Hills, Michigan, and purchased two firearms, a Taurus G2C handgun and a Ruger
Security-9 handgun.
| 35. On October 17, 2018, TIFFANY SIMMONS then went to the
Dunham’s Sports Store in Warren, Michigan, and purchased two more firearms.
These were two Ruger EC9S handguns.
36. According to records at the Michigan Department of Corrections,
| Ruemondo MURRAY had over 240 contacts with TIFFANY SIMMONS when he
was incarcerated between December 2014 and February 20 17. MURRAY also listed
SIMMONS as his significant other. |
37. According to state records, TIFFANY SIMMONS is also the registered
owner of a 2015 Chevy Malibu. On December 18, 2018, I conducted surveillance at

XXX11 Marlowe Street, Detroit, Michigan, which is the address on MURRAY’s

driver’s license. On December 18, 2018, while surveilling this address, I observed a

. silver Chevy Malibu pull up in front of XXX11 Marlowe. I saw Ruemondo

MURRAY get out of the driver’s seat and go into this address by letting himself in -

10
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.12 Page 12 of 16

the front door. I also observed a black female who looked like TIEFANY SIMMONS
in the passenger seat. Approximately three minutes later, MURRAY came out of the
house, got back in the Malibu, and drove away. The Malibu is silver and otherwise
appears to be same car in which HARDRICK departed from the Recoil Firearms
parking lot on December 12, 2018. |
Candace SIMMONS

38. Candace SIMMONS is a resident of Detroit, Michigan, and is the sister
of TIFFANY SIMMONS. On October 12, 2018, SIMMONS went to the same .
Dunham’s. in Farmington Hills, Michigan, where TIFFANY SIMMONS had
purchased the handguns described in Paragraph ( 34, CANDACE SIMMONS
purchased a Taurus G2C handgun from the same employee who sold the handguns |
to TIFFANY SIMMONS. On October 20, 2018, CANDACE SIMMONS went to
Recoil Firearms in Taylor, Michigan, and purchased a Ruger LCPII .380 caliber
handgun and a Smith and Wesson SD40VE ‘40 caliber handgun.

39. During their March 21, 2019, search of a storage unit, Peel Regional
Police Service in Ontario, Canada, also found, in addition to the guns purchased by
BLANCHARD described above in Paragraph 14, the Smith and Wesson SD40VE

handgun that had been purchased by CANDACE SIMMONS on October 20, 2018.

‘1
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 PagelD.13. Page 13 of 16

40. According to phone records, between September 30, 2018 and
November 28, 2018, there were 14 contacts between Candace SIMMONS’s phone
number and a number that belonged to Ruemondo MURRAY.

Tywana MURRAY

AL. Tywana MURRAY is a resident of Detroit, Michigan. On October 18,

2018, MURRAY went to the Dunham’s in Farmington Hills, Michigan, and |

purchased with cash one Ruger EC9S 9mm handgun and one Smith and Wesson
SD40VE 40 caliber handgun. The Dunham’s sales records contained a note that

MURRAY had called a couple of days after the purchase to report that the guns had

been stolen. There is no record of these firearms being reported as stolen with the

Detroit Police Department.

42. The Dunham’s sales receipt, Dunham’s gun safety form, price tags, and
copies of the Michigan State Police RI-060 pistol sales records for these two firearms
were found at Ruemondo MURRAY’s house during the search on J anuary 11, 2019.
I interviewed Tywana MURRAY on February 14, 2019. Tywana MURRAY claimed —
that she bought the guns for herself but could not explain why the paperwork was in
Ruemondo MURRAY’s house. She again stated that the guns had been stolen, from
her shortly after she bought them. She also described the gun she purchased as a

“Smith and Wilson.”

12
Case 2:19-mj-30402-DUTY ECF No. 1 filed 07/30/19 PagelD.14 Page 14 of 16

ATF Forms
a 43. To purchase a firearm, the purchaser must fill out a federal form entitled
“Firearms Transaction Record,” or ATF Form 4473. On every Form 4473, question
1 1.a. asks whether the individual filling out the form is the “actual transferee/buyer,”
and warns that “You are not the actual transferee/buyer if you are acquiring the
¥ firearm(s) on behalf of another person.” Under federal.law, with a few exceptions, |
(i.e. gifts) the purchaser is not allowed to purchase a firearm for someone else. This
isa called a “straw purchase,” and violates 18 U.S.C. § 922(a)(6), which prohibits
making a false statement during the purchase of a firearm 7
44. I have acquired all of the ATF Forms 4473 completed by the suspected
straw purchasers at the respective FFLs for each of the firearms purchases described ;

in this affidavit. On all of the ATF Forms 4473, the straw purchaser indicated that

she was the “actual transferee/buyer” of the firearm.

45. In interviews with BLANCHARD, MAY, PREVOT, and HARDRICK,

they have each stated that they purchased multiple handguns—many of similar or |

identical make and model—over an extremely short period of time, for another

individual. Also based on my interviews of these straw aw purchasers, iti is believed th that
Ruemondo MURRAY has directed all of these females to purchase the firearms on —

his behalf, and MURRAY has funded the purchase of all of the firearms. The

description that BLANCHARD, MAY, PREVOT, and HARDRICK gave. matches

13.
Case 2:19-mj-30402-DUTY ECF No.1 filed 07/30/19 | PagelD.15 Page 15 of 16
the description of MURRAY. Tiffany SIMMONS, Candace SIMMONS, and
Tywana MURRAY, who have past associations with Ruemondo MURRAY, also
purchased similar models of handguns within this same time period. Based on my.
training and experience, and daily interaction with the firearms trade, none of the
firearms purchased by these women have any collector’s value. In fact, all of the
firearms purchased are among the most commonly recovered guns from crimes in
the Detroit area. .

46. I know, based on my training, experience and past firearms trafficking
investigations, that individuals who purchase or orchestrate purchases of multiples
inexpensive handguns, particularly in a short period of time, are often illegal
firearms dealers. I know from my training and experience, having traced hundreds
of firearms and my almost daily interaction with firearms and the firearms industry
that all of the firearms purchased by these women fit into this illegal trafficking
category. -

47. None of the handguns listed above are registered with the State of
Michigan, as required by state law. I know that this failure to register firearms is
often done in an attempt to avoid law enforcement detection and scrutiny if trafficked
firearms are recovered.

48. Special Agent Josh McLean conducted a preliminary review of the list

of firearms straw purchased in this investigation, and he indicated that at least the

14 J
Case 2:19-mj-30402-DUTY . ECF No. 1 filed 07/30/19 PagelD.16 - Page 16 of 16

majority of the firearms were manufactured outside the state of Michigan after 1898,
thus affecting interstate commerce. ©
49. | Based on these facts, I have probable cause to believe that Regina

BLANCHARD, Shakira MAY, Precious PREVOT, Yalanda HARDRICK, Tiffany
SIMMONS, Candace SIMMONS, and Tywana MURRAY did knowingly commit
violations of 18 U.S.C. § 922(a)(6) (false statement during purchase ofa firearm), |
18 U.S.C. § 2 (aid and abet) and 18 U.S.C. § 371 (conspiracy), and Ruemondo
MURRAY did knowingly commit violations of 18 U.S.C. §2 (aid and abet) and 18
| | U.S.C. § 371 (conspiracy), and 18 U.S.C. § 922(g)(1) (possession of a firearm by a

prohibited person). Be -  £

Respectfully Submitte

Mi A
Mark A. Jackson
Special Agent, ATF

 

- Sworn to before me and signed in my. |
presence and/or by reliable electronic means

+
- ——— uo,
og eas * : peta MEDINA Rte
Oe rr

Hon. R. Steven Whalen
United States Magistrate Judge

DATE: = yu, 3.8 2018

AB
